ORNEY       GB:NEHAL

                         OF   TEXAS




Honorable JulesDamianl, Jr.
Criminal District Attorney
Galveston County                Opinion No. VW-635
Galveston, Texas
                                Rer   Whether dependent and
                                      neglected ahlld cases
                                      are to be filed In the
                                      District Court or the
                                      Juvenile Court of Gal-
Dear Mr. Damiani:                     veston.County.
          We have your letter in which you request our opinion
on whether dependent and neglected child eases are to be filed
in the District Court or the Juvenile Courtof Galveston
County, Texas.
          Section 4 of Article 2338-1, Vernon's Civil Statutes,
provides for the designation of a District or County Court of
each County as Juvenile Court of the County; provides how such
designation shall be made ; and provides a method of changing
the designation. Galveston County has three District Courts,
one of which has been designated as the Juvenile Court of
Galveston County.
           The jurladictlon and duties of Juvenile Courts are
defined by various statutes, but since your inquiry relates
only to dependent and neglected child cases under Article 2338-1,
~Vernon's Civil Statutes, we~shall limit this opinion to such
cases. That statute vests jurisdiction in the designated Juve-
nile Court over several matters relating to juveniles, one of
which is a dependent and neglected child case. However, there
is a limitation or]the jurisdiction of dependent and neglected
child cases set out in Section 24-a, Article 2338-1, Vernon's
Civil Statutes, which Is:
           11
            . . . the District Court only shall have
     original jurisdiction in all proceedings wherein
     It is sought to have a ohlld adjudgzd to be a
     dependent or negleoted child, . . .
Honorable Jules Damlanl, Jr., page 2 (~~-635)


          Such cases may be brought only in a District Court,
and may not be brought in a County Court even if it has been
designated as the Juvenile Court of the Count    See: Attorney
                                             E'
General's Opinion V-1430 (1953). Article 233 -1, Vernon's Civil
Statutes, does not create a new or additional Court, but the
effect of the statute is that:
          "The jurisdiction, powers and duties of
     existing courts are enlarged: but, no new or
     different court is created by thn law
     Attorney General's Opinion No. V-546 f1$4i):'
          Furthermore, Section 4 of Article 2338-1, Vernon's
Civil Statutes, does not restrict the status or jurisdiction
of a Court which may be designated as the Juvenile Court, but
adds to it.
          ,t
            . . .
          "The jurisdiction, powers, and duties
     thus conferred upon the established courts
     hereunder are superadded jurisdictions, pow-
     era, and duties; it being the intention of
     the Legislature not to create hereby any
     additional offices." Sec. 4, Art. 2338-1,
     v. c. s.
          Since, in Galveston County, a District Court has been
designated as the Juvenile Court, there Is no need to dl~scuss
how dependent and neglected child cases would be handled where
the County Court has been designated. It .is sufficient to say
that the designated District Court has jurisdiction to hear
such cases as-an added jurisdiction. Siie: Ex Parte Grimes,
216 S.W. 251 and 258 S.W. 152.
          You are advised, that, in our opinion, dependent
and neglected child cases are to be brought In the District
Court of Galveston County which has been designated as the
Juvenile Court of such county.

                            SUIqMARY
         Under Article 2338-1, Vernon's Civil
         Statutes, dependent and neglected ahild
         cases are to be brought in the Dis-
         trict Court of Galveston County which
Honorable Jules Damianl, Jr., page 3   (W-635)



            ha6 been designated as the Juvenile
            Court of such County,
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas




                                     Assistant
TIW:sd
APPROVED:
OPINION COMMITTEE
Coo. P. Blackburn, Chairman
Grundy Williams
C.K. Richards
C. Dean Davis
Paul W. Floyd, Jr.
REVIRWED FOR TRE ATTORNEY GENKRAL
BY: W. V. Geppert